      AMENDMENT TO MASTER AGREEMENT       RUSSIAN VERSION OF AGREEMENT
THIS AMENDMENT to the Master Agreement (“Amendment”)
is made on March 11, 2009
 


AMONG:
 

OOO Geostream Assets Management;
 

L Group;
 

Key Energy Services, Inc.; and
 

Key Energy Services Cyprus Ltd.;
 

collectively hereinafter referred to as the “Parties”.
 

RECITALS
 

Whereas, the Parties entered a certain Master
Agreement dated August 26, 2008 (“Master Agreement”);
and
 
 




Whereas, the Parties wish to amend the Master
Agreement as hereinafter provided.
 
 



NOW, THEREFORE, the Parties agree as follows:
 

 
 

1. INTERPRETATION
 

All capitalized terms used in this Amendment have the
same meaning given to them in the Master Agreement,
unless otherwise stated in this Amendment.
 
 




2. AMENDMENT TO MASTER AGREEMENT
 

2.1. The Parties hereby agree to amend the Master
Agreement as follows.
 
 



2.2. Clause 2.4 of the Master Agreement is hereby
deleted in its entirety and replaced with the
following new Clause 2.4.:
 



 
 

“2.4. Prior to June 30, 2009, but after completion of
the commitments and obligations provided for in the
attached Initial Closing Exhibit, whichever occurs
last, the Second Closing will occur.”
 
 






1

          3. LANGUAGE   RUSSIAN VERSION OF AGREEMENT This Amendment is executed
in English and Russian languages
    counterparts. In the event of a conflict between both versions,
    the English version shall control.
                                                                      
   
 
 
 

4. GOVERNING LAW
 
 
This Amendment shall be governed by and construed in all respects
    in accordance with laws of England regardless of the law that
    might be applied under applicable principles of conflict of laws.
   
 
 
 
 
 



 



5. MASTER AGREEMENT TO REMAIN IN FULL FORCE AND EFFECT
    The terms and conditions of the Master Agreement (including, its
    Exhibits, Schedules and attachments) remain in full force and
    effect and all remain unchanged except as modified by this
   
Amendment.
 
 

6. COUNTERPARTS
 
 
6.1. This Amendment may be executed in any number of counterparts,
    each of which shall be considered an original.
    6.1. The Parties agree that faxed and/or e-mailed scanned copies
    of this Amendment shall be deemed original having full legal force
    and effect and are binding upon the Parties.
    7. ADDRESSES AND CONTACT DETAILS OF THE PARTIES
   
 
   
   

OOO Geostream Assets Management 
     
    8/3 General Karbyshev Blvd.,
    Moscow, Russian Federation, 123154
   
www.geostream.ru
 
 
Attention: General Director
   

2

               
    L-Group
  RUSSIAN VERSION OF AGREEMENT  
    OOO Geostream Assets Management                            8/3 General
Karbyshev Blvd., Moscow, Russian Federation, 123154 Attention: Boris Germanovich
Levin
     
    Key Energy Services Cyprus, Ltd.
     
    Iris House, 3’d Floor 8 John Kennedy Street 3106 Limasol Cyprus Attention:
Director
    With copy to: Key Energy Services, Inc. 1301 McKinney Street, Suite 1800,
Houston, Texas, 77010, U.S.A. Attention: Newton W. “Trey” Wilson III  
     
    Key Energy Services, Inc.
     
    1301 McKinney Street, Suite 1800, Houston, Texas, 77010, U.S.A.
www.keyenergy.com Attention: Executive Vice President and Chief Operating
Officer
    SIGNATURES:                   OOO Geostream Assets
Management                   By:
Boris Germanovich Levin
General Director   /s/ BORIS GERMANOVICH LEVIN                         L-Group  
                          Boris Germanovich Levin   /s/ BORIS GERMANOVICH LEVIN
                        Yurii Leonidovich Bodnarchuk   /s/ YURII LEONIDOVICH
BODNARCHUK                         Aleksei Rufatovich Mustafinov   /s/ ALEKSEI
RUFATOVICH MUSTAFINOV                         Mikhail Vladimirovich
Siyatskii   /s/ MIKHAIL VLADIMIROVICH SIYATSKII   RUSSIAN VERSION OF
AGREEMENT                     John Thomas Wilson   /s/ JOHN THOMAS WILSON      
                  Vemor Trading and Investments Limited Represented by: Taratula
I.P.   /s/ Taratula I.P.                         Key Energy Services   Cyprus,
Ltd.                   By: Newton W. “Trey” Wilson III Attorney-in-fact   /s/
NEWTON W. WILSON III                         Key Energy Services, Inc.          
        By: Newton W. “Trey” Wilson III, Executive Vice President and Chief
Operating Officer   /s/ NEWTON W. WILSON III    

3